Exhibit 10.5

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was

Filed Separately With The Securities And Exchange Commission.

AMENDMENT NO. 2 TO RESIDUAL PURCHASE AGREEMENT

This Amendment No. 2 to Residual Purchase Agreement (this “Amendment”), dated
June 30, 2011 (“Effective Date”), is between Calpian, Inc., a Texas corporation
(“Purchaser”), and First Alliance Payment Processing, Inc., a Delaware
corporation (“Seller”), and amends that certain Residual Purchase Agreement (the
“Agreement”) dated January 7, 2011, as previously amended, between Purchaser and
Seller. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Agreement.

For the sum of $20,000, payable by Purchaser upon execution by both parties of
this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree that
the Agreement is amended as follows:

 

  1. Section 1.6(e) of the Agreement is hereby amended to read in its entirety
as follows:

[* * *]

 

  2. Section 1.7 of the Agreement is hereby amended to read in its entirety as
follows:

1.7 Stock Pledge. As security for performance of Seller’s [* * *] and other
obligations hereunder, Seller does hereby grant Purchaser a security interest in
and to the Shares. Seller shall execute and deliver a stock pledge agreement in
a mutually acceptable form with respect to the security interest granted
hereunder (the “Stock Pledge Agreement”), pursuant to which Purchaser shall
retain possession of the certificates representing the Shares. In addition,
Seller shall execute and deliver the Subscription Agreement and the Lockup
Agreement (as defined below). Provided that Seller complies with all of its
obligations hereunder, including without limitation [* * *] made by Seller, the
security interest shall terminate on the date that is thirty-six (36) months
following the Closing and the certificates representing the Shares shall be
released to Seller at that time. Purchaser agrees and acknowledges that it will
not impose any restrictions on transfer with respect to any stock issued to
Seller under this Agreement other than under the Stock Pledge Agreement, the
Subscription Agreement and the Lockup Agreement (if applicable) or under
applicable Federal or state securities laws.

 

  3. The introductory paragraph of Article III of the Agreement is hereby
amended to read in its entirety as follows:

Seller hereby covenants at all times, during the period commencing on the
Effective Date and ending on the earlier of thirty-six months thereafter or the
termination of the Services Agreement (as defined below) (or such different
period if specifically set forth below), to do the following:

 

  4. Paragraphs 1 and 2 of Exhibit G of the Agreement are hereby amended to read
in their entirety as follows:

[* * *]



--------------------------------------------------------------------------------

4. In paragraph 1 of Exhibit E, “Lockup Agreement” is to be amended as follows:
the “two (2) is to be deleted and replaced in its entirety by “three (3)”.

 

  5. The remainder of the Agreement shall remain unaffected by this Amendment.

Executed to be effective as of the Effective Date set forth above.

 

SELLER: First Alliance Payment Processing, Inc. By:  

/s/ Sandor Krizsan

  Sandor Krizsan PURCHASER: Calpian, Inc. By:  

/s/ Harold Montgomery

  Harold Montgomery   Chief Executive Officer



--------------------------------------------------------------------------------

Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was

Filed Separately With The Securities And Exchange Commission.

AMENDMENT NO. 3 TO RESIDUAL PURCHASE AGREEMENT

This Amendment No. 3 to Residual Purchase Agreement (this “Amendment”), dated
June 30, 2011 (“Effective Date”), is between Calpian, Inc., a Texas corporation
(“Purchaser”), and First Alliance Payment Processing, Inc., a Delaware
corporation (“Seller”) and amends that certain Residual Purchase Agreement
between Purchaser and Seller dated January 7, 2011 as amended by Amendment No. 1
and No. 2 thereto (as previously amended, the “Agreement”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning assigned to
them in the Agreement.

RECITALS

A. Seller and Purchaser have entered into and consummated the transactions
contemplated by the Agreement, and now wish to amend the Agreement.

B. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. The Agreement is hereby amended as follows:

Purchase and Sale of Residuals. Seller hereby exercises its right to sell
additional Residuals pursuant to Exhibit I of the Agreement, and Purchaser
hereby agrees to purchase such Residuals. To the extent of a conflict between
the terms of Exhibit I of the Agreement and this Amendment, the provisions of
this Amendment shall control. For consideration of $120,000 cash being paid and
10,000 shares of Purchaser’s restricted common stock being issued (subject to
the terms below) concurrently with the execution of this Amendment, there is
hereby added to the [* * *] under the Agreement a total of [* * *] of Residuals
paid by NPC and such amount shall be included in the [* * *] for all purposes
under the Agreement, for a total [* * *] of [* * *]. Seller shall instruct and
have NPC’s acknowledgement to direct 100% of the residual stream to Buyer each
month. Purchaser shall receive the payment for the increased amount of Purchased
Residuals beginning with the payment received in the month of August 2011. The
[* * *], as increased hereunder, shall be subject to all of the same conditions,
covenants, representations and warranties as provided in the Agreement,
including the representations and warranties set forth in Article V thereof. In
addition, the additional Residuals shall be subject to [* * *] set forth in
EXHIBIT G of the Agreement for a period of thirty six (36) months after
acquisition of the additional Residuals. Seller and Purchaser also agree that
the Agreement is hereby amended to increase the [* * *] with respect to the
initial Residuals acquired thereunder from twenty four months after acquisition
to thirty six months (36) months after acquisition. Buyer shall execute a
Subscription Agreement prior to receiving the shares to be issued hereunder. In
addition, in order to secure its [* * *] in connection with the newly purchased
residuals, Seller does hereby grant Purchaser a security interest in and to the
10,000 additional shares of stock to be issued hereunder and Seller and
Purchaser agree to enter into a stock pledge agreement in substantially the same
form as already executed by the parties with respect to the security interest
granted hereunder.



--------------------------------------------------------------------------------

2. The remainder of the Agreement shall be unchanged by this Amendment.

Executed to be effective as of the Effective Date.

 

First Alliance Payment Processing, Inc.

/s/ Sandor Krizsan

By:   Sandor Krizsan Its:   pres. Calpian, Inc.

/s/ Harold Montgomery

By:   Harold Montgomery Its:   CEO